The court, at the former hearing, in overruling the motion of the respondents to dismiss the petition, recognized the petitioner as a proper party to prosecute the same because of the allegation contained therein that the petitioner, the Cranston Print Works, and Anthony Corcoran were the owners and occupants of the greater part of the land within 200 feet of the building and place for which *Page 578 
the license was requested, and as such owners and occupants had filed their objections with the town council to the granting of the petition. The testimony introduced by the respondents at the present hearing shows that said petitioner, said Print Works, and said Corcoran do not own the greater part of the land within said 200 feet. We are, therefore, of the opinion that the petitioner cannot be regarded as a proper party to prosecute the petition any more than any other person who might see fit to object to the granting of the license could be so regarded. The petition must, therefore, be dismissed.
OPINION TO THE LIEUTENANT-GOVERNOR.
Under the provisions of section 3 of article X of the constitution of the State, the following opinion of the justices of the Supreme Court was delivered to the lieutenant-governor, as acting governor, October 13, 1898, in the matter of